DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.



The amendment filed on 08/04/2022 has been acknowledged. 

Amendment Summary
Claims 16 and 30 are amended. 
Claims 19 is  canceled herein

Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 16-18 and 20-31 have been considered but they are not persuasive

1)
Applicant hereby amends independent claims 16 and 30 to specify the content
arranged inside the container, such that the claims require.

Examiner respectfully disagrees with applicant remarks and arguments as Velusamy described that details about items such as image and others information associated with item identification code can be recorded and stored as data in a mobile unit using a tracking application (See [0046-0048]). Such data such as content inside the container can be recorded and associated with RFID to be track by UE in collaboration with the database bank of container info. 
The transponder as described provides identification code to the tracking system where the identification code is associated with related information/photographs.
The information can comprise any content including content inside the container.
The tracking application in a UE can record and store any information about an      item  associated with an identification provide by a transponder tag to an item.   Claim does not describe as how the information inside the container get converted to data and  transmitted to the UE. The transponder only transmit an signal ID.


2)
Applicant respectfully asserts that these limitations described in amended claim 16 are neither taught nor disclosed by Velusamy. If a claimed element is missing from a reference, then the claim cannot be anticipated. MPEP 2131. Given that Velusamy lacks the claimed software application comprising a content recording module configured to receive and store information and/or photographs of a specific content arranged inside said container, which define a corresponding setup of said specific content arranged inside said container", recited by amended claim 16, amended claim 16 is not anticipated by Velusamy.

Examiner respectfully disagrees with applicant amendments and arguments as the claim limitation is written broadly and any UE mobile can comprises a module that receive and store information transmitted from another communication device sharing the same network. The above limitation lacks specificity to distinguish the UE from ordinary UE having application that can receive and store information. Velusamy teaches   about a tracking module transmitting information through the network so other UE accessing the network can receive information about tracked container (See [0026-0030]). The information related to the container that can be location, identity of tag, statistical data ect (See [0026]).   The item comprises tracking module with tag that will be associated with identity set up in a UE application to be tracked in case of lost (See [0041]).  The UE received information data from tracking module through UE interface (See [0048]). Even information about the insider of a container if associated with Tag ID can be retrieved by UE APP.


Claim 30 comprises similar limitation and is subject to the same explanation.



Therefore the request to withdraw the rejection has been denied.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 16-18  and 20-31  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 16 recites the following limitation: 
“said software application comprising a content recording module configured to receive and store information and/or photographs of a specific content arranged inside said container, which define a corresponding setup of said specific content arranged inside said container, said system therefore comprising said information and/or photographs of said specific content arranged inside said container”.

This specific term is repetitive and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is trying to convey.

Claim 30 comprises similar matter and is subject to the same rejection.

 
The dependent claims are also rejected.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velusamy (US 2011/0148625 A1).

Regarding Claims 16, 30
Velusamy discloses a system (See Fig.1; [0014]; system capable of providing
item tracking and notification) of advanced interaction with transportable containers (See [0014]; transportation of variety of items) , such as suitcases trolleys, trunks, backpacks, or crates (See [0015]; suitcases), 

the system comprising:

- a plurality of transportable containers (See [0015]; these items can include personal effects (e.g., wallet, purse, umbrella, cellular phone, personal digital assistant
(PDA), watch, suitcase, etc.), household appliances or electronics (e.g., television, laptop, desktop computer, etc.), or other personal possessions (e.g., bicycle, golf bag, sports equipment, etc.).), each one of said containers being
equipped with a respective transponder (See [0015]; attached transponders) which carries at least one corresponding identification code (See [0015]; comprises code identifications), each one of said transponders allowing polling by means of a
contactless information transmission technology, such as RFID, NFC, or similar
technologies (See [0015]; the term "tag" or bearer tag refers to a chip, smart card, transponder, contactless card, near field communication (NFC) tag, radio frequency identification (RFID) tag, a wireless communication- enabled device ( e.g., BLUETOOTH™ device, WiFI device, etc.), a global positioning system (GPS) transceiver, etc.), for communication at least of the corresponding said identification code (See [0015]; polling code);

- a remote processing unit (See Fig.1(123)), suitable for the management (See [0018]; an item tracking system 123 can interface with anyone of the tracking modules 10la-10lc to store data about the tracked items within an item tracking database) of a central data bank (See Fig.1(25)), which contains information related to said transportable containers and to their association with the corresponding said identification codes (See [0015];[0018]; [0036]; [0039]; database stored data about tracking items); and

- a software application (See Fig.1(101b); [0061]; tracking module on mobile device) adapted to be run on a mobile device (Fig.1(109)), 
said application (Fig.1(101b); Fig.2(200)) comprising at least one polling module for polling  (See [0046]; [0050]; [0061]; the tracking module initiates reading of tags) said transponders (Fig.1(113x)), which is configured at least to acquire the respective said identification code (See [0051]; acquired identification), and at least one transceiver module (See Fig.1(109); mobile device merely comprises a transceiver), configured to establish a communication (See [0036-0037]; communicate with databank to install instructions and item information) with said data bank (Fig.1(125)) and/or said unit (Fig.1(111x)), at least for the exchange of information related to said container (See [0036]; [0059]; stored information pertaining to tracking items) that corresponds to the identification code acquired by said polling module (See [0059]; item information is stored in database),

said software application (See Fig.1(101b); [0061]; tracking module on mobile 	device) comprising a content recording module (See [0046-0048]; record and stored data entry about item to be tracked) configured to receive and store 
information (See [0048]]; [0056-0059]; received data entries about item to be tracked and alert about missing items and last location recorded) and/or

photographs of a specific content arranged inside  said container (See [0048]; [0057]; data image related to object. Application can store any data related to the object (inside or outside), which define a corresponding setup (See [0049]; [0056-0059]; It is noted that the user can specify how and when the notification is provided for specific object and location, according to one embodiment).

of said specific content arranged inside said container (See [0048]; [0057]; data image related to object. Application can store any data related to the object (inside or outside), said system therefore comprising 
said information (See [0048]]; [0056-0059]; received data entries about item to be tracked and alert about missing items and last location recorded) and/or 
photographs of said specific content arranged inside said container (See [0048]; [0057]; data image related to object. Application can store any data related to the object (inside or outside).




(The term “or” separating limitations or clause required to at least examining one the of the limitations separated by the term “or”) 



Regarding Claim 17,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
wherein said software application (See Fig.2(200); [0026]; Tracking Module) comprises 
a user registration module (See [0018]; tracking module comprise interface for user to characterize container) configured for entry of data related to a user and an association between a specific said container (See [0018]; data entry of container related to user), identified by the corresponding said identification code required by said polling module (See [0015]; [0018]; tags identification for containers), and a respective registered user (See [0018]; [0029-0030]; identification of container related to user).


Regarding Claim 18,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
             wherein said information contained in said central data bank (See [0036-0037]) relates to a respective said container and/or to a model of said containers and/or to a range of said containers (See [0036]; description of Items), and 
are chosen among technical specifications, bills of materials, materials, traceability, results of tests conducted, certifications, manuals, operating and/or maintenance instructions, and warranty terms (See [0036]; identifier of items and tracking of the items info).


Regarding Claim  20,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
            wherein said software application comprises 
an image acquisition module configured for connection to a camera included
in the mobile device (See [0057-0058]; a mobile device can merely carries a camera) and for the acquisition of photographs related to the respective said container and/or to its contents (See [0057-0058]; a mobile can merely create picture of an item).

Regarding Claim 21,
Velusamy teaches all the features with respect to claim 20 and Velusami further teaches 
              wherein said transceiver module (Fig.2(205)) is configured to provide said data bank and/or said unit with said photographs acquired with said image acquisition module (See [0057-0059]; information, including image of items are sent to database).


Regarding Claim 22,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                wherein
a content recording module is further configured to receive and store information and/or
photographs related to the respective said container, which further define said corresponding setup (See [0056-0059]; information including image or audio are recorded associated with to be tracked item and used as notification for database).


Regarding Claim 23,
Velusamy teaches all the features with respect to claim 22 and Velusami further teaches 
                wherein said content recording module contains instructions for associating a said setup with an informatic sealing code, which in turn corresponds to a physical seal applied to said respective container (See [0056-0059]; information including image or audio are recorded associated with to be tracked item and used as notification for database).


Regarding Claim 24,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
              wherein said software application (Fig.2(200); tracking module) comprises a location module (See [0019]; location awareness capabilities) associated with said polling module (Fig.2(207)) and configured for connection to a geolocation apparatus (Fig.2(201)) comprised within the mobile device (Fig.1(105)), said location
module (See [0019]; location awareness capabilities) being configured to acquire , following the polling of a said transponder, information related to the location of the respective mobile device (See [0020-0021]; reports location of interested items through aid of location module and apparatus) which corresponds to the location of said container associated with said identification code acquired by said polling module (See [0020-0021]; reports relative location of interested items versus track device).


Regarding Claim 25,
Velusamy teaches all the features with respect to claim 24 and Velusami further teaches 
             wherein said location module (See [0019]; location awareness capabilities)  is configured to provide remotely, using said transceiver module, said information related to the location of the respective said container (See [0020-0021]; reports location of interested items through aid of location module and apparatus).


Regarding Claim 26,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 

                  wherein said software application comprises 
a reporting module (Fig.2(213); [0026]), associated with said polling module (Fig.2(203); [0026]), and/or 
with said transceiver module (Fig.2(205); [0026]), and/or 
with said image acquisition module (Fig.2(207); [0057]), and/or with said 
content recording module (Fig.2(209); [0026]), and/or 
with said location module (Fig.2(201); [0026]),
said reporting module (Fig.2(213); [0026]) being configured for the generation and sharing of documents which bear information (See [0064]; acquire information about tagged item and shared status info) related at least to the respective said container (See [0063-0064]; location relative to tracking module device) and/or to its movements and/or to the movements of the corresponding user (See [0065-0066]; item is tracked in each location changed)


Regarding Claim 27,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                wherein said software application comprises 
a search module (See [0062]; module to search item in surroundings and through other device), 
                     which is associated with said polling module (Fig.2(203); [0026]; read tag identification), and is configured 
to search in a surrounding environment for a specific said container  (See [0062]; module to search item in surroundings and through other device) and/or for a specific said setup which have been stored previously (See [0052-0053]; [0062]; looking for save instructions for notifications)), and 

to send at least one notification upon their detection (See [0063-0065]; to report tracked items) .


Regarding Claim 29,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches about a software application for advanced interaction with transportable
Containers (Fig.2(200); [0026]), adapted to be run on a mobile device (Fig.1(109)) and comprised in the system (Fig.1; [0026]) comprising at least one module for polling said transponders (Fig.2(203)), which is configured at least to acquire the respective said identification code (See [0015-0016]; getting code for container identification), and at least one
transceiver module (Fig.2(205)), which is configured to establish a communication (See [0018]; established communication between UE and database) with said data bank (Fig.1(125)) and/or said unit, at least for the exchange of information related to said container (See [0018]; database comprise data of tracked items) which corresponds to the identification code acquired by said polling module (See [0015]; [0018]; item are tagged with identification code) .



Regarding Claim 31,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches
Wherein said application (Fig.1(101b); Fig.2(200)) comprising 
a request module (See [0044]; function to track item), which cooperates with said transceiver module (See Fig.1(109); [0044]; request is performed through transceiver) and is configured to send to said data bank (Fig.1(125)) and/or to said unit  (Fig.1(111x)) requests on the part of a user for assistance (See [0044]; [0048]; [0057]; [0062];  request or check for item locations, notices item out of range and instruct directions to last known locations)  and/or spare parts (See [0041-0042]; [0050-0051]; information about item to be tracked is stored and can be retrieved with polling module)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Velusamy (US 2011/0148625 A1) in view of Examiner Official Notice.



Regarding Claim 28,
Velusamy teaches all the features with respect to claim 16 and Velusami further teaches 
                wherein each one of said containers is provided with an additional identification means (See [0015]), constituted by a code (See [0015]), configured
to be polled to establish communication between the current owner of said container (See [0015]) and a user previously registered as its owner (See [0015]; [0051]), said software application being provided with a finding module (See [0051]; [0061]; to search for item) configured to receive a notification upon reading of the respective said code (See [0053]; [0061];  upon reading code).


But Velusamy fails to explicitly recite about QR Code.


Examiner take Official Notice on that identification tags can be created with QR code as QR code is very familiar in our art. 

Therefore it would have been obvious for someone of ordinary skill at the time of the filing of the application to combine Velusamy feature with the use of QR code feature for tags identification. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





/GARY LAFONTANT/Examiner, Art Unit 2646